Exhibit 10.1

 

DISCOUNTED PAYOFF AGREEMENT

 

This Discounted Payoff Agreement (this “Agreement”) is executed as of May 10,
2011, by and between CIT Healthcare LLC, (“Lender”), and Redpoint Bio
Corporation (“Borrower”).

 

RECITALS:

 

A.            Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of September 25, 2008 (the “Loan Agreement”), pursuant to
which Lender agreed to fund Loans to the Borrower in the maximum principal
amount of Two Million Dollars ($2,000,000).  Capitalized terms used in this
Agreement without definition shall have the meanings ascribed to them in the
Loan Agreement.

 

B.            As of the date hereof, the outstanding principal balance of the
Loan is SIX HUNDRED THIRTY FOUR THOUSAND SEVEN HUNDRED EIGHTY EIGHT DOLLARS AND
FORTY EIGHT CENTS ($634,788.48), together with accrued unpaid interest, fees,
costs and expenses, all of which amounts are due and owing by Borrower.

 

C.            Borrower has requested that Lender agree to accept less than the
full repayment of all such outstanding principal, accrued unpaid interest, fees,
costs and expenses due and owing under the Loan Documents in full satisfaction
of the Loans and Lender has agreed to do so upon the terms and subject to the
agreements and conditions set forth in this Agreement.

 

D.            In consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Lender hereby agree as follows:

 

1.             Incorporation.  The forgoing recitals are true and correct,
incorporated herein by reference, and made a contractual part hereof, being
relied upon by Lender in entering into and performing this Agreement, and
acknowledged by Borrower to be a material part of this Agreement.

 

2.                                       Discounted Payoff Amount.

 

(a)           On or before the Payoff Deadline (as defined herein), Borrower
shall pay or cause to be paid to Lender FORTY-TWO THOUSAND SIX HUNDRED
THIRTY-NINE DOLLARS AND FORTY-TWO CENTS ($42,639.42) (the “Payoff Amount”).  The
Payoff Amount shall be paid to Lender’s account set forth below, at Borrower’s
expense, by federal funds wire.

 

 

Bank:

JPMorgan/Chase Bank

 

Account Name:

CIT Healthcare

 

Account Number

5153557

 

ABA Number

021000021 (If ACH, then — 071000013)

 

Reference:

Redpoint Bio Corporation

 

Chicago, IL 60673-1218

 

--------------------------------------------------------------------------------


 

(b)           If the Payoff Amount is not received by Lender by 2:00 p.m.
(Eastern Time) on May 13, 2011 (the “Payoff Deadline”, TIME BEING OF THE ESSENCE
WITH REGARD TO SUCH DATE), then this Agreement shall terminate and be of no
further force or effect.

 

3.             Effect of Pay-Off.  Upon receipt by Lender of (i) the Payoff
Amount in the manner set forth above, and (ii) a fully executed counterpart of
this Agreement signed by Borrower (the time at which the foregoing conditions
shall first be satisfied is herein referred to as the “Payoff Effective Time”),
(a) all of Lender’s commitments to extend further credit to the Borrower under
the Loan Agreement will automatically terminate, (b) the Loan Agreement and the
other Loan Documents shall automatically terminate, (c) all liabilities,
obligations and indebtedness of the Borrower to Lender shall be deemed satisfied
in full and (d) all liens and security interests of Lender in any and all of the
property (and any or all of the capital stock) of the Borrower and their
subsidiaries shall be deemed released and terminated.  Notwithstanding anything
contained in this paragraph, the Borrower understands and agrees that, as
provided in the Loan Agreement, certain indemnities and covenants survive
termination of the Loan Agreement (the “Contingent Liabilities”).

 

4.             Termination of Security Instruments.  In addition to the
foregoing provided for in Section 3 above, upon the Payoff Effective Time,
Borrower will be authorized to file any or all UCC financing statement
terminations and to file and deliver to the appropriate parties all other
release and termination documents necessary to terminate the perfection of
Lender’s liens and security interests in the assets of Borrower.  Lender agrees
that, at Borrower’s expense, Lender will take such further actions and execute
and deliver such other documents and agreements as may be reasonably requested
by Borrower to further evidence the satisfaction of the indebtedness under the
Loan Documents and the release of any of Lender’s liens or security interests.

 

5.             Releases.

 

(a)         Release by Borrower.  Borrower, for itself and its successors and
assigns hereby RELEASES and FOREVER WAIVES and DISCHARGES Lender and, as
applicable, Lender’s past, present and future officers, directors, shareholders,
members, partners, principals, managers, employees, agents, accountants,
attorneys, insurers, representatives, trustees, administrators, beneficiaries,
affiliates, subsidiaries, heirs, personal representatives, successors and
assigns (individually and collectively, the “Lender Released Parties”) from any
and all claims, liabilities, demands, damages, losses, debts, obligations,
accounts, offsets, actions, causes of action, defenses, costs, fees and expenses
of whatsoever kind or nature, whether in law or equity, whether known or
unknown, whether disclosed or undisclosed, whether anticipated or unanticipated,
whether asserted or unasserted, whether direct or indirect, whether contingent
or liquidated, which Redpoint ever had, now has or may have in the future
(collectively, the “Borrower Claims”) against all or any of the Lender Released
Parties arising out of, or relating to the Loan, the Loan Documents and/or this
Agreement.  Borrower hereby represents and warrants that it has not assigned or
otherwise divested themselves of all or any part of the Borrower Claims being
released hereby and that it hereby agrees to defend, indemnify and hold harmless
any and all of the Lender Released Parties against whom any Borrower Claim so
assigned or divested is asserted.

 

2

--------------------------------------------------------------------------------


 

(b)        Release by Lender.  Contingent upon the full execution of this
Agreement, and the receipt by Lender of the Payoff Amount, Lender, for itself
and its successors and assigns hereby RELEASES and FOREVER WAIVES and DISCHARGES
Borrower, and, as applicable, Borrower’s past, present and future officers,
directors, shareholders, members, partners, principals, managers, employees,
agents, accountants, attorneys, insurers, representatives, trustees,
administrators, beneficiaries, affiliates, subsidiaries, heirs, personal
representatives, successors and assigns (individually and collectively, the
“Borrower Released Parties”) from any and all claims, liabilities, demands,
damages, losses, debts, obligations, accounts, offsets, actions, causes of
action, defenses, costs, fees and expenses of whatsoever kind or nature, whether
in law or equity, whether known or unknown, whether disclosed or undisclosed,
whether anticipated or unanticipated, whether asserted or unasserted, whether
direct or indirect, whether contingent or liquidated, which Lender ever had, now
has or may have in the future (collectively, the “Lender Claims”) against all or
any of the Borrower Released Parties arising out of, or relating to the Loan,
the Loan Documents and/or this Agreement other than (i) the Contingent
Liabilities (as defined in Section 3 above) and (ii) claims or indebtedness
related to a reinstatement of the Loan or any portion thereof as further
described in Section 6 below).  Lender hereby represents and warrants that it
has not assigned or otherwise divested itself of all or any part of the Lender
Claims being released hereby and that it hereby agrees to defend, indemnify and
hold harmless any and all of the Borrower Released Parties against whom any
Lender Claim so assigned or divested is asserted.

 

6.             Reinstatement.  Notwithstanding anything to the contrary
contained herein, in the event the Payoff Amount or any portion thereof is
avoided, rescinded, set aside or must otherwise be returned or repaid by Lender,
whether in any bankruptcy, reorganization, insolvency or similar proceeding
involving Borrower, any of its subsidiaries or otherwise, the indebtedness
intended to be repaid thereby shall be reinstated (without any further action by
any party) and shall be enforceable against Borrower and its successors or
assigns.  In such event, Borrower shall be and remain liable to Lender for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by Lender with interest accruing thereon from and after
the date such amount is so repaid or recovered.

 

7.             Effectiveness.  This Agreement shall become binding and effective
only at such time as this Agreement shall have been executed and delivered by
each of Borrower and Lender.

 

8.             Representations, Warranties, Covenants.  Each of Lender and
Borrower represents to the other party that:

 

(a)         It has all requisite power and authority to execute, deliver, and
perform all of their respective obligations under this Agreement.

 

(b)        The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of itself and will not
(i) require any consent or approval of its shareholders, members or partners,
whichever is applicable, that has not been obtained, or (ii) violate any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to it r any provision of its
charter or bylaws, partnership agreement or operating agreement, whichever is
applicable.

 

3

--------------------------------------------------------------------------------


 

(c)         This Agreement constitutes a legal, valid and binding obligation of
such party, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general applicability relating to or affecting the enforcement of
creditors’ rights and general equitable principles which may limit the
availability of equitable remedies.

 

(d)        It (i) has been represented by competent counsel of its choice in the
negotiation and execution of this Agreement; (ii) read and fully understood the
terms hereof; (iii) has been afforded an opportunity to review, negotiate, and
modify the terms of this Agreement and (iv) intends to be bound hereby.  In
accordance with the foregoing, the general rule of construction to the effect
that any ambiguities in a contract are to be resolved against the party drafting
the contract shall not be employed in the construction and interpretation of
this Agreement.

 

(c)         Effect on Loan Documents; No Waiver or Modification by Lender. 
Except as expressly provided herein, (i) neither the provisions of, nor any
performance under, this Agreement shall amend, modify, supplement, extend,
renew, terminate, waive or release any of the Loan Documents, all of which shall
continue in full force and effect and (ii) neither the execution and delivery of
this Agreement by Lender nor any actions taken by Lender pursuant to the terms,
conditions and provisions of this Agreement shall constitute a modification,
waiver, termination, discharge, or abandonment of any term or provision of the
Loan Agreement or any of the other Loan Documents, except as specifically set
forth herein and then only until the Payoff Deadline (unless the Payoff Amount
is received by Lender by the Payoff Deadline, in which case the Loan Documents
shall terminate in accordance with the provisions hereof and thereof).  If
Lender does not receive the full Payoff Amount by the Payoff Deadline, then this
Agreement shall terminate and Lender shall have all remedies at law or equity or
any other Loan Document.

 

9.             Notices.  Any and all notices given in connection with this
Agreement shall be deemed adequately given if given in accordance with the
requirements of the Loan Agreement.

 

10.           Counterparts; Facsimile Signatures, Non-Paper Records.  This
Agreement may be signed or otherwise authenticated in any number of counterparts
and by different parties to this Agreement on separate counterparts, each of
which, when so authenticated, shall be deemed an original, but all such
counterparts shall constitute one and the same Agreement.  Any signature or
other authentication delivered by facsimile or electronic transmission shall be
deemed to be an original signature hereto.  Each party who signs or otherwise
authenticates this Agreement hereby:  (i) agrees that Lender may create a
duplicate of this Agreement by storing an image of it in an electronic or other
medium (hereinafter referred to as a “Non-Paper Record”); (ii) agrees that,
after creating the Non-Paper Record, Lender may discard or destroy the original
in reliance on this paragraph; (iii) agrees that the Non-Paper Record shall be
treated as the original for all purposes; and (iv) expresses its present intent
to adopt and accept the Non-Paper Record as an authenticated record of this
Agreement.  This Agreement, when signed or authenticated pursuant to this
Section shall be evidence of the existence of this Agreement and may be received
in all courts and public spaces as conclusive evidence of the existence of this
Agreement and that this Agreement was duly executed by the parties to this
Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

4

--------------------------------------------------------------------------------


 

11.           Successors and Assigns; No Third Party Beneficiaries.  This
Agreement will be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns; provided, that; Borrower may not
assign this Agreement, in whole or in part, without Lender’s prior express
written consent, acting in Lender’s sole and absolute discretion.  No claims or
rights are intended to be created hereunder for the benefit of any third-party
beneficiary.

 

12.           Binding Agreement.  This Agreement shall be binding upon the
respective heirs, executors, administrators, personal representatives,
successors and assigns of the parties hereto; provided, however, the foregoing
shall not be deemed or construed to (a) permit the assignment of any of
Borrower’s rights or obligations hereunder or (b) confer any right, title,
benefit, cause of action or remedy upon any person or entity not a party hereto.

 

13.           Severability.  If any clause or provision of this Agreement is
held to be illegal, invalid or unenforceable under any law applicable to the
terms hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each such clause or provision of this Agreement that is
illegal, invalid or unenforceable, such clause or provision shall be judicially
construed and interpreted to be as similar in substance and content to such
illegal, invalid or unenforceable clause or provision, as the context thereof
would reasonably suggest, so as to thereafter be legal, valid and enforceable.

 

14.           Time of the Essence.  Time is of the essence in the execution and
performance of this Agreement and of each provision hereof.

 

15.           Saturday, Sunday or Legal Holiday.  If any date set forth in this
Agreement for the performance of any obligation by Borrower or Lender or for the
delivery of any document or notice should be on other than a Business Day, the
compliance with such obligation or delivery shall be deemed acceptable on the
next following Business Day.

 

16.           Further Assurances.  Lender will, whenever and as often as shall
be reasonably requested to do so by Borrower, and Borrower will, whenever and as
often as shall be reasonably requested so to do by Lender, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, any and all
conveyances, assignments and all other instruments and documents as may be
reasonably necessary to complete the transaction herein contemplated and to
carry out the intent and purposes of this Agreement.

 

17.           Amendments.  This Agreement shall not be amended except by a
writing signed by each of Borrower and Lender.

 

18.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law, except as set forth in
Section 5-1401 of the New York General Obligations Law.  In addition, Lender and
Borrower each hereby consent and submit to the jurisdiction of the federal and
state courts located in the County and City of New York, State of New York in
any action or proceeding arising out of or related to this Agreement or the
subject matter hereof and each party hereby waives (to the extent permitted by
applicable law) any objection which it may

 

5

--------------------------------------------------------------------------------


 

now or in the future have to the laying of venue for any such action or
proceeding in any such court.

 

19.           JURY WAIVER.  TO THE EXTENT PERMITTED PURSUANT TO APPLICABLE LAW,
LENDER AND BORROWER DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ANY ACTION OF ANY PARTY ARISING
OUT OF OR RELATED IN ANY MANNER TO THIS AGREEMENT, THE LOAN OR THE LOAN
DOCUMENTS (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AGREEMENT AND SHALL SURVIVE
THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

 

20.           Interpretation.  In this Agreement, unless the parties otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement.  Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose.  In addition, the parties hereto
acknowledge that each party and its counsel has reviewed this Agreement, and the
parties hereby agree that normal rules of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits hereto.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGES]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrower have executed this Agreement as of the
date first above written.

 

 

 

LENDER:

 

 

 

 

CIT HEALTHCARE LLC

 

 

 

 

By:

/s/ Martin A. Healey

 

 

Name:

Martin A. Healey

 

 

Title:

Director

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

REDPOINT BIO CORPORATION

 

 

 

 

By:

/s/ Scott Horvitz

 

 

Name:

Scott Horvitz

 

 

Title:

CFO

 

--------------------------------------------------------------------------------